NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MAYLASAATHI TILLACKDHARRY,
Petitioner,
V.
DEPARTMENT OF STATE,
Respon,dent.
2011-3176
§
Petition for review of the Merit Systems Pr0tection
Board in case r1o. PH0752100419-I-1.
ON MOTION
ORDER
MaylaSaathi Ti]lackdharry moves for leave to proceed
in forma pauperis
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion is g"ranted.

TILLACKDHARRY V. STATE
2
FoR THE CoURT
 2 1  /s/ J an Horba1_v
Date J an H0rba1y
cc: May1aSaathi Ti11ackdl1arry
C1erk
Jeanne E. Davidsor1, Esq. F¢}_En
U.S. COURT OF APPHLS FOR
S2 1 THE FEDERAL C|RCU|T
'JUL 21 2011
.|AN |'l0RBALY
CLERK
le